Citation Nr: 0026301	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-13 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from May 1952 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence to reopen a claim of service connection for a back 
condition had not been submitted.  The veteran testified 
before a local hearing officer in November 1998.  On May 5, 
1999, a hearing was held in Washington, D.C., before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000). 

In a July 1999 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") and in March 2000, the Court vacated the decision 
and remanded the matter for reconsideration. 


FINDINGS OF FACT

1.  In April 1953, the Board denied service connection for a 
back condition (spondylolisthesis) on a finding that this was 
a preexisting condition which was not shown to have been 
aggravated by service; the Chairman of the Board has not 
ordered reconsideration of this decision. 

2.  The evidence obtained since the April 1953 Board decision 
includes written and oral statements of the veteran, written 
statements from other individuals (including a private 
physician), a VA examination report, and a medical journal 
article.  

3.  Evidence received since the April 1953 Board decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.

4.  The veteran's claim concerning service connection for a 
back disability is plausible and all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
concerning service connection has been obtained by the RO.

5.  A VA medical professional has concluded that the 
veteran's current back disability was the result of a 
documented in-service injury. 


CONCLUSIONS OF LAW

1.  The April 1953 Board decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Service connection for a back disability is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that upon pre-induction 
examinations in September 1951 and March 1952, the veteran's 
spine was found to be normal.  

On an "Abstract of Clinical Record" dated in September 
1952, it was noted that the veteran had been drafted in May 
1952 and, before completion of basic training, was 
transferred to special service to act as a life-guard.  It 
was further noted that in August 1952, the veteran was 
admitted to the U.S. Army Hospital at Fort Jay.  His chief 
complaint on admission was pain in his lower back.  The 
veteran was noted to have first had low back pain at age 16, 
with no known precipitating factor.  He treated it by 
strapping and heat, and he slept on boards for several 
months.  Two years before his hospitalization, the veteran 
had a recurrence of this low back pain.  In August 1952, the 
veteran again felt pain in the lower part of his back, which 
increased on bending, standing, or walking.  One week later, 
while diving, he again felt pain and "blacked out."  His 
back was massaged, heat was applied and the veteran was told 
to stay in bed.  

Physical examination was negative except for the lower part 
of the back, which revealed limitation of forward bending.  
An X-ray revealed complete bilateral pars interarticularis 
defect of L-5 consisting of disruption and dissolution of the 
pedicle neck with minimal forward displacement of L-5 over S-
1 constituting a first degree spondylolisthesis.  It was 
recommended that the veteran be discharged from the service 
for a physical disability which existed prior to service.

On a certificate form dated in September 1952 and signed by 
the veteran, discharge from the United States Army was 
requested because of physical disqualification which pre-
existed service.  

The service medical records also include record of medical 
board proceedings conducted in September 1952.  The board 
diagnosed the veteran as having spondylolisthesis, first 
degree, with minimal forward displacement of L-5, over S-1.  
The board further concluded that this condition existed prior 
to service and was not permanently aggravated by active duty.  
The board recommended that the veteran be discharged due to a 
physical disability which existed prior to service.

In November 1952, the veteran filed a claim for service 
connection.  He asserted that in August 1952, while 
participating in an Army diving meet, he felt severe pain in 
his low back, causing him to black out in the air.  He landed 
on his back in the water.  He apparently had felt pain in his 
low back about one week before this accident.  Following the 
fall, the veteran was unable to walk or stand, until he had a 
massage by a trainer, who also strapped the veteran's back.  
The next day, the veteran blacked out again upon getting up.  
He was seen by a private physician (indicated elsewhere as 
being "Dr. Hertz" on 55 E 86th Street in New York, New 
York) and referred to the military hospital.  The veteran 
further asserted that he had been diving and swimming 
professionally prior to service.  The veteran suggested that 
his condition was aggravated by his Army service, basic 
training, and increased activity.  

By a December 1952 rating decision, the RO in New York, New 
York, denied service connection for a back condition 
(spondylolisthesis).  The basis for this denial was that this 
condition was a constitutional or developmental abnormality 
which was not aggravated by service.

In a written statement filed in January 1953, the veteran 
asserted that prior to his acceptance in the Army, he had 
been engaged "in work requiring the utmost in physical 
fittness (sic)," and that he had suffered no discomforts.  
The veteran asserted that he had injured his back while at an 
interservice swimming meet, and that a military physician 
later told him that because of his congenital 
spondylolisthesis, he should have never been inducted into 
the service.  

In an April 1953 decision, the Board also denied service 
connection for spondylolisthesis.  In its decision, the Board 
first noted that there was no accident or injury of 
consequence recorded during service.  The Board concluded 
that the veteran's spondylolisthesis pre-existed his entrance 
into service.  The Board further concluded that the evidence 
did not show an increase in the level of preservice pathology 
and that aggravation was not otherwise established.  This 
decision became final as of April 29, 1953, and the Chairman 
of the Board has not ordered reconsideration of this decision 
to date.  38 U.S.C.A. § 7103 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1100 (1999).

In May 1954, additional service records pertaining to 
treatment of what was diagnosed as a schizoid personality 
were received.  Contained therein is an undated, handwritten 
notation to the effect that the veteran's accident history 
was primarily one of frequent minor injuries not requiring 
professional care.  There was no mention of a back injury.

In April 1997, the veteran filed a claim to reopen his 
previously denied claim for service connection.  He again 
asserted that he injured his back while diving at an 
interservice swimming meet.  

In August 1997, a letter from the veteran was associated with 
the claims file.  The veteran reasserted that he did not have 
a back condition when he entered the Army, as reflected by 
his two pre-induction examinations.  He denied ever having 
been treated for a back condition prior to induction, or 
having had his back strapped, or having to sleep on a board.  
The only thing which had been "strapped" before service was 
his ankle.  The veteran asserted that throughout basic 
training, his back caused no problems, and he never had to go 
on sick call for his back.  His back was first injured while 
he performed a dive at an August 1952 swimming meet.  This 
dive caused the veteran to black out when he hit the water.  
He was eventually hospitalized for over one month.  The 
veteran asserted that he had continued to have difficulties 
with his back following this incident.  

The veteran attached to his correspondence an August 1997 
letter from Jerry Rabinowitz, M.D., who stated as follows:

[The veteran] has been under my care 
since August of 1990.  During that time 
period I have on several occasions 
treated him for lower back pain.  [The 
veteran] relates that his pain originated 
back in the early 1950s when he suffered 
an accident while in the military 
service.  He says he was hospitalized for 
six weeks after this accident.  Prior to 
this episode he had no difficulty or 
problems with his back.  I think it is 
very reasonable and likely that this was 
the origin of his back problems which 
continue to affect him to this day.  

By a November 1997 rating decision, the RO in Pittsburgh, 
Pennsylvania, determined that new and material evidence had 
not been submitted to reopen the veteran's claim concerning 
service connection for a back disability.  Specifically, the 
RO held that the evidence submitted by the veteran was merely 
cumulative of the evidence on file at the time of the Board's 
final decision in April 1953.

In his January 1998 notice of disagreement, the veteran 
essentially reasserted that he did not have a preexisting 
back condition and that his back was injured in the in-
service diving accident.

In July 1998, the veteran underwent a spine examination for 
VA purposes.  He advised the VA examiner about having been a 
championship diver prior to enlistment, and having injured 
his back for the first time at the interservice swimming 
meet.  The veteran reported having had low back pain ever 
since the accident.  The veteran reasserted that he had never 
had any back injuries, symptoms, or treatment prior to 
service.  

The VA examiner included the following text in his report:

The [veteran] has documentation in his 
claims folder of L5-S1 spondylolisthesis 
which was described as minimal.  There is 
no documentation radiographically prior 
to entry into the military.  The 
[veteran] currently reports that he was 
completely and totally asymptomatic and 
never had any problems whatsoever with 
his back prior to entry into the 
military.  [The claims] folder reflects 
that there were problems at age 16. 

. . . If the veteran had no prior spine 
problems whatsoever and developed 
symptoms only after the diving event, the 
diving event clearly occurred while on 
active duty and his long term back 
symptoms would therefore have to be 
[considered] service connected.  If the 
information from 1952 reflected in the 
claims folder is accurate regarding his 
preexisting back problems, then it is 
unlikely that the military caused or 
aggravated his problems.  Unless evidence 
can be established to reflect that the 
back problem was preexisting, then I 
think it has to be considered as likely 
as not that it occurred from the diving 
event that the veteran describes.  

A X-ray of the spine revealed severe degenerative disk 
disease with associated grade I anterolisthesis at L5-S1, and 
milder degenerative disk disease at L4-5 and L2-3.  The X-ray 
also revealed a slight (grade I) anterolisthesis of L5 with 
respect to S1. 

The veteran testified before a local hearing officer in 
November 1998.  The veteran essentially reasserted that he 
had had no back condition prior to service, and that he first 
injured his back at the interservice swimming meet in 1952.  
He asserted that prior to going into the service, he was an 
acrobat with the "[redacted]," which apparently 
involved performing in theaters several times a day.  The 
veteran had no trouble with his back during basic training.  
Following his accident, the veteran was apparently given the 
option of either having an operation and being in a cast for 
six months, or signing a statement to the effect that he had 
a history of back pain and obtaining an honorable discharge.  
He was apparently told that if he did not sign the statement, 
his life in the service would be made "miserable."  
Subsequently during the hearing, the veteran argued that even 
if he did have a preexisting back condition, it was 
aggravated by the diving accident.  

During his hearing, the veteran also submitted an affidavit 
from an individual who asserted that between from 1951 to the 
beginning of 1952, he and the veteran were part of a 
vaudeville acrobatic group called "The [redacted]."  
There were six members and they toured the eastern half of 
the U.S.  The veteran was the "top mounting hand balancer" 
in the act, which meant that he did a hand stand on the head 
of a six man pyramid, three-men-high.  This was in addition 
to fast and hard ground-tumbling, which included somersaults 
and flying front rolls.  According to this individual, none 
of this could have been possible with a bad back and muscle 
pain.  During the period in which this individual traveled 
and lived with the veteran, the veteran did not sleep on a 
board or complain of back problems.  Had the veteran been 
unable to bend over or had any kind of back trouble, they 
would have been forced to cancel the act, as it would have 
been impossible for the veteran to continue to do such 
strenuous and demanding acrobatic stunts day after day.  

In a November 1998 letter, the veteran stated that he had 
consulted with Dr. Jeffrey Schwartz, a "world renowned 
physical anthropologist" affiliated with the Department of 
Anthropology at the University of Pittsburgh.  According to 
the veteran, Dr. Schwartz told him that the "present day 
thinking" about spondylolisthesis was that it was caused by 
excessive daily physical activity and stress or trauma to the 
spinal area which could cause the fracture of the neural arch 
and its separation from the body of the vertebrae.  He cited 
Shapiro and Lester's "IPIUTAK POINT HOPE ALASKA" study as 
one of the significant studies of spondylolisthesis that 
apparently propounds this theory.  The veteran submitted 
additional copies of some of his service medical records, 
which are summarized above.   

In a December 1998 letter, the veteran essentially reasserted 
his claim that he injured his back for the first time during 
the interservice swimming meet.

The veteran testified before the undersigned Board member in 
May 1999.  He essentially reasserted that he injured his back 
for the first time in the course of his in-service accident.  
The veteran asserted that he had been coerced to sign a 
statement indicating that he had a preexisting back 
disability. 

In May 1999, the veteran submitted a copy of an article 
written by Charles W. Lester and Harry L. Shapiro, entitled, 
"Vertebral Arch Defects in the Lumbar Vertebrae of Pre-
history American Eskimos."  The veteran highlighted sections 
of the article's text which suggested that spondylolysis is 
not congenital.  In a written statement attached to the 
article copy, the veteran waived prior RO consideration of 
this evidence.

In July 1999, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
concerning service connection for a back disability.  The 
veteran appealed to the Court and in March 2000, the Court 
vacated the decision and remanded the matter for 
reconsideration. 

In August 2000, the veteran submitted a letter questioning 
various aspects of the Board's July 1999 decision.  The 
veteran also submitted a duplicative copy of the lay 
statement he submitted during his local hearing, from the 
individual who had apparently joined him in the "[redacted]." 

The veteran also included a letter from Jeffrey Schwartz, a 
professor of physical anthropology at the University of 
Pittsburgh, and a consultant with the Allegheny Coroner's 
Office.  This letter includes the following text:

I am writing in response to your inquiry 
about the etiology of spondylolysis, a 
condition you have sustained.   

As an osteologist and forensic 
consultant, I can tell you that the 
understanding in the field (as, for 
example, articulated by C. Lester and H. 
H. Shapiro, "Vertebral defects in the 
lumbar vertebrae of prehistory American 
Eskimos," American Journal of Physical 
Anthropology, vol. 28: 43-48, 1968) is 
that spondylolysis arises postnatally as 
a result of trauma [and/or] stress to the 
lumbar region, causing, as the term 
reflects, either uni- or bilateral 
separation of the vertebral arch from the 
vertebral body.  This is in sharp 
contrast to a congenital condition in 
which fusion of these elements does not 
occur to begin with and the individual is 
thus born with separated vertebral arch 
and vertebral body.  In contrast to 
spondylolysis, in which the weight-
bearing lumbar vertebrae are 
characteristically involved, congenital 
developmental non-union of vertebral 
elements is not restricted to any 
particular region of the vertebral 
column.  As indicated in the Lester and 
Shapiro article, which was based on a 
sample of individuals across a wide 
range, the incidence of vertebral arch 
separation increased with age, which is 
consistent with stress, not the 
disruption of normal development, being 
the cause of this condition.  Since, as 
you told me, you did not experience any 
problems with your lumbar spine until 
some time during your military duties, it 
would seem that your condition, rather 
than being developmental or congenital, 
was the result of activity later on.  

II.  Analysis

In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen solely in accordance with the 
criteria found in 38 C.F.R. § 3.156 (1999).  In view of the 
favorable decision in this case as to the characterization of 
the additional evidence, it is irrelevant that the RO 
reviewed the case under the old criteria.

The record reflects that the Board denied service connection 
for a back condition (spondylolisthesis) in an April 1953 
rating decision, essentially on the basis that this was a 
preexisting condition which was not shown to have been 
aggravated by service.  The evidence obtained since the 1953 
Board decision includes written and oral statements of the 
veteran, written statements from other individuals (including 
a private physician and a professor), a VA examination 
report, and a medical journal article.  

Professor Schwartz, in a letter associated with the claims 
file in August 2000, concluded that the veteran's back 
condition, rather than being developmental or congenital, was 
the result of activity "later on," i.e., to include the in-
service diving accident.  This statement was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence that was then of 
record.  Moreover, the evidence is probative of the question 
of whether the veteran's back disability is a preexisting 
condition which may or may not have been aggravated by 
service.  The Board concludes that the veteran has presented 
new and material evidence regarding his previously denied 
claim of entitlement to service connection for a back 
disability and the petition to reopen is granted.  
Accordingly, consideration may be given to the entire 
evidence of record without regard to any prior denial.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  In addition, 
certain chronic diseases, including arthritis, when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d)(1999).  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrated that an injury or disease 
existed prior thereto.  38 C.F.R. 
§ 3.304(b) (1999). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1999).

However, a claimant for benefits under a law administered by 
the Secretary of VA shall first have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the present case, service medical records reflect (as also 
asserted by the veteran in lay statements) that he was 
injured in a diving accident during active duty.  
Additionally, the veteran has been medically diagnosed as 
having spondylolisthesis, and at least one VA examiner has 
appeared to relate the disability to the in-service diving 
accident.  Therefore, the Board finds that the veteran's 
claim concerning service connection for a back disability is 
well grounded.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. 
§ 5107(a).

In the present case, the veteran's preinduction examinations 
conducted in September 1951 and March 1952 revealed a normal 
spine.  Therefore, the veteran is considered to have been in 
sound condition upon entrance to active duty.  Although a 
medical board subsequently concluded that the veteran had 
spondylolisthesis which existed prior to service, there was 
little evidence of this, other than the veteran's own reports 
of having had low back pain at age 16.  The veteran has 
asserted that he was active in an acrobatic troop prior to 
service, and has submitted a lay statement from another 
individual essentially confirming this.  It is highly 
unlikely that the veteran would have been able to participate 
in such activity (or in his active duty diving activities) 
had he had a disabling back condition.  In any case, the 
Board finds no clear and unmistakable evidence of a 
preexisting back injury or disease.  38 C.F.R. § 3.304(b) 
(1999). 

The veteran was diagnosed as having spondylolisthesis, first 
degree, as a result of the September 1952 medical board 
proceedings.  Spondylolisthesis is the forward displacement 
(olisthy) of one vertebra over another, usually of the fifth 
lumbar over the body of the sacrum, or of the fourth lumbar 
over the fifth.  Dorland's Illustrated Medical Dictionary 
1563 (28th ed. 1994).  The etiology of spondylolisthesis has 
been discussed as follows: 

It is most commonly associated with 
defects in the posterior bony arch, 
although vertebral displacement can occur 
as a result of malformation of the 
articular processes with lack of 
stability. . . . The cause of the arch 
defects is unknown.  Against a congenital 
origin is the fact that the typical arch 
defects are almost unknown in the 
newborn.  Nor can it be developmental, 
because double ossification centers on 
both sides of the neural arch in the 
fetus have not been found. . . . A 
traumatic origin is most plausible. . . . 

Pressure forces acting upon the isthmus 
may be the ordinary weight-bearing 
pressures of daily living so that a 
neural arch defect is more likely with 
advancing age.  Superimposed trauma, 
either an acute hyperextension injury or 
chronic repeated lifting traumata, may 
effect earlier disruption of the neural 
arch.  
  
Samuel L. Turek, M.D., Orthopaedics, Principles and their 
Application 862 (2nd ed. 1967) (emphasis in original).  

As noted above, no preexisting back disability or injury was 
noted on the veteran's entrance examinations, and he sought 
treatment for back pain during active duty, including after a 
diving accident.  Indeed, after reviewing the claims file, a 
VA examiner in July 1998 concluded that, assuming the veteran 
had no prior spine problems (an assumption which the Board 
has accepted), his long-term back symptoms "as likely as not 
. . . occurred from the diving event that the veteran 
describes."  There is no medical opinion to refute this 
conclusion and in fact, the claims file contains a private 
medical opinion, that of Dr. Rabinowitz, which essentially 
confirms this conclusion.  Based on this credible evidence, 
the Board concludes that the veteran's back disability had 
its onset in service.  Accordingly, under the circumstances, 
service connection for a back disability is warranted.

In determining that the veteran is entitled to service 
connection for a back disability, the Board relied, in part, 
on medical evidence that was cited from Orthopaedics, 
Principles and their Application.  The Board has not provided 
a copy of this evidence to the veteran or his representative 
for review, which is contrary to the Court's determination in 
Thurber v. Brown, 5 Vet. App. 119 (1993).  Nevertheless, 
given the inherent delay that such a review would produce, 
and the Board's ultimate decision to grant the benefits 
requested by the veteran, this procedural irregularity is 
found to be "harmless error" as determined by the Court's 
holding in Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a back disability is granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

- 19 -



- 1 -


